NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         November 19, 2015

      Mr. Ahmad Rasheed                            Hon. Mark Skurka
      TDCJ# 1448805                                District Attorney
      Alfred D. Hughes Unit                        901 Leopard Street, Room 205
      Rt. 2, Box 4400                              Corpus Christi, TX 78401
      Gatesville, TX 76597                         * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00532-CR
      Tr.Ct.No. 06-1-22216-D
      Style:    Ahmad Rasheed v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 377th District Court (DELIVERED VIA E-MAIL)
           Hon. Cathy Stuart, Victoria County District Clerk (DELIVERED VIA E-MAIL)